E. BRYAN WILSON
Acting United States Attorney

KELLY CAVANAUGH
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: kelly.cavanaugh@usdoj.gov

Attorneys for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF ALASKA

 UNITED STATES OF AMERICA,                 )   No. 3:21-cr-00033-JMK-DMS
                                           )
                          Plaintiff,       )   COUNT 1:
                                           )   ATTEMPTED POSSESSION OF
         vs.                               )   CONTROLLED SUBSTANCES WITH
                                           )   INTENT TO DISTRIBUTE
 CHRISTOPHER ANDRE MEEKS,                  )     Vio. of 21 U.S.C. § 846, 841(a)(1),
 a/k/a “Thugga,”                           )   (b)(1)(A) and (b)(1)(B)
                                           )
                          Defendant.       )   ENHANCED STATUTORY
                                           )   PENALTIES ALLEGATION:
                                           )    21 U.S.C. § 841(b)(1)(A)
                                           )

                                       INDICTMENT

       The Grand Jury charges that:

                                         COUNT 1

       On or about January 15, 2020, within the District of Alaska, the defendant,

CHRISTOPHER ANDRE MEEKS, a/k/a “Thugga,” did knowingly and intentionally



       Case 3:21-cr-00033-JMK-DMS Document 2 Filed 03/18/21 Page 1 of 2
attempt to possess with intent to distribute controlled substances, to wit: 500 grams or

more of a mixture and substance containing methamphetamine, and 100 grams or more of

a mixture and substance containing heroin.

       All of which is in violation of 21 U.S.C. § 846, 841(a)(1), (b)(1)(A) and (b)(1)(B).

              ENHANCED STATUTORY PENALTIES ALLEGATION

       Before the defendant, CHRISTOPHER ANDRE MEEKS, a/k/a “Thugga,”,

committed the offense charged in Count 1 he had a final conviction for a serious drug

felony, Distribution of a Controlled Substance, in violation of 21 U.S.C. § 841, for which

he served more than 12 months of imprisonment and for which his release from any term

of imprisonment was within 15 years of the commencement of the offenses charged in

Count 1.

       All pursuant to 21 U.S.C. § 841(b)(1)(A).


                                          s/ Grand Jury Foreperson
                                          GRAND JURY FOREPERSON



s/ Kelly Cavanaugh
KELLY CAVANAUGH
Assistant U.S. Attorney
United States of America



s/ E. Bryan Wilson
E. BRYAN WILSON
Acting United States Attorney
United States of America


DATE:         March 16, 2021
                                        Page 2 of 2

       Case 3:21-cr-00033-JMK-DMS Document 2 Filed 03/18/21 Page 2 of 2
